Citation Nr: 1634699	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  08-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral knee pain.

2.  Entitlement to service connection for a disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to September 1986.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to service connection for bilateral knee pain and neck pain.

In March 2012, the Board remanded these matters for further development.

In January 2014, the Board denied the claims of service connection for a disability manifested by bilateral knee pain and a disability manifested by neck pain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a November 2015 memorandum decision, the Court set aside the Board's January 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.  The Court specified that only that part of the Board decision that denied entitlement to service connection for a disability manifested by bilateral knee pain and a disability manifested by neck pain was being set aside.  The remainder of the January 2014 Board decision, which included a denial of service connection for a disability manifested by chest pain, was affirmed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current bilateral knee and neck disabilities which are related to injuries that he sustained in a motor vehicle accident in service in November 1984.  Service treatment records reflect that he sustained a left knee contusion and a cervical strain in the November 1984 accident.  He claims that he has experienced bilateral knee and neck pain ever since the in-service accident, however there is some evidence to the contrary.  For instance, there were no knee or neck abnormalities noted during his September 1986 separation examination and he has provided some inconsistent information as to the history of his knee and neck symptoms.

VA knee and neck examinations were conducted in April 2012 and the Veteran was diagnosed as having bilateral arthritis of the knees and a cervical strain.  As for the knees, the physician who conducted the examinations explained that there was no documentation or complaints of right knee injury or pain at the time of the in-service motor vehicle accident and the Veteran was "not sure when the right knee began to hurt."  He did report left knee pain at the time of the accident and examination at that time revealed tenderness, normal range of motion of the knee, and no effusion or instability.  Also, knee x-rays following the accident were normal.  It was likely that the Veteran experienced a left knee contusion, which would be expected to resolve over several months.  An MRI from 2005 showed an equal degree of degenerative changes in both knees without suggestion of old, acute injury on the left.  X-rays from 2011 showed only minimal changes in both knees.  Also, examination of the knees during the April 2012 VA examination revealed diffuse bilateral knee pain with even mild palpation and this was not explained by the radiologic findings.

Moreover, there was nothing to suggest that the left knee suffered an acute injury or was worse than the right knee.  Overall, it was not likely ("not at least as likely as not") that the Veteran's bilateral knee disability was related to service, to include the November 1984 motor vehicle accident.  Rather, it was likely that the symmetric degenerative changes were due to his history of excess weight, which was an issue that had been discussed with him in the past.

With respect to the neck disability, the examiner opined that the Veteran's muscle strain was not likely ("not at least as likely as not") related to the motor vehicle accident in service.  She reasoned that although the Veteran would have had muscle strain and spasm at the time of the accident, as evidenced by the X-ray results, this would have been of short duration and would not have been the cause of his current neck pain.  In addition, the mild degenerative changes were consistent with age and were not likely to be related to the motor vehicle accident.  The x-rays at the time of the accident showed no evidence of acute bony injury.

In its November 2015 memorandum decision, the Court concluded that the April 2012 opinions pertaining to the etiology of the Veteran's knee and neck disabilities were insufficient.  With respect to the knee opinion, the Court noted that although the examiner reasoned that there was nothing to suggest that the Veteran's left knee was worse than the right knee, "a July 2005 examination" (which the Board interprets to be a July 2005 examination report from G.A. Rudin, M.D. and July 2005 MRI reports from Suburban Imaging) indicates that his right knee menisci were intact, but that his left knee had a "small apical degenerative change tear involving the posterior horn lateral meniscus."  Hence, the examiner's conclusions were "founded on an inaccurate factual premise, entitling them to no probative value."  A new knee examination is necessary to obtain an opinion as to the etiology of the Veteran's current bilateral knee disability.

As for the opinion pertaining to the Veteran's neck disability, the Court indicated that the opinion does not address the "bulging discs" noted in the April 2012 examination report.  Furthermore, the rationale that accompanies the April 2012 neck opinion lacks an explanation as to why the Veteran's muscle strain at the time of the November 1984 motor vehicle accident is distinguishable from the current cervical muscle strain.  Also, the rationale does not explain why the 1984 muscle strain would have "been of short duration," but not the current strain which appears to have persisted for years (as indicated by the duration of the Veteran's claim).  Thus, a remand is also necessary to obtain a new opinion as to the etiology of the Veteran's current neck disability.

Lastly, updated VA treatment records should be secured upon remand.




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a knee disability and a neck disability, to include the dates of any such treatment.

The Veteran should also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a knee disability and a neck disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ should attempt to obtain outstanding records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.
 
2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment contained in the Minneapolis Vista electronic records system and dated from April 2012 through May 2013 and from May 2015 through the present; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current knee disability. All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current knee disability identified (i.e., any knee disability diagnosed since June 2005), the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current knee disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's injuries sustained in a motor vehicle accident in service in November 1984, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any knee disabilities diagnosed since June 2005, the injuries sustained by the Veteran in the November 1984 motor vehicle accident, his report of being hit by a car sometime between 1996 and 1998 (see a May 2012 "Statement in Support of Claim" form (VA Form 21-4138), any evidence that the Veteran's left knee disability has been worse than his right knee disability (including the July 2005 examination report from G.A. Rudin, M.D. and the July 2005 MRI reports from Suburban Imaging which reveal that his right knee menisci were intact, but that his left knee had a "small apical degenerative change tear involving the posterior horn lateral meniscus"), and his reports of a continuity of knee symptomatology in the years since service.  (The absence of evidence of treatment for right knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of knee symptomatology in the years since service).

The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current neck disability. All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current neck disability identified (i.e., any neck disability diagnosed since June 2005), the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current neck disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's injuries sustained in a motor vehicle accident in service in November 1984, or is otherwise the result of a disease or injury in service?

The examiner should also specifically explain why the Veteran's muscle strain at the time of the November 1984 motor vehicle accident is distinguishable from the current cervical muscle strain (to include why the 1984 muscle strain would have been of short duration, but not the current strain which appears to have persisted for years).  

In formulating the above opinions, the examiner should specifically acknowledge and comment on any neck disabilities diagnosed since June 2005, the injuries sustained by the Veteran in the November 1984 motor vehicle accident, his report of being hit by a car sometime between 1996 and 1998 (see a May 2012 "Statement in Support of Claim" form (VA Form 21-4138), the potential significance of the "bulging discs" noted in the report of the April 2012 VA cervical spine examination, and the Veteran's reports of a continuity of neck symptomatology in the years since service (although the examiner must also consider the inconsistent information concerning a continuity of neck symptomatology in the years since service).

The examiner must provide reasons for each opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


